.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-5 and 7-25 are pending. 
	The amendment filed 10/22/2020 which amends claims 1, 4-5, 7-13, 16, 19, 20 and 22-25, and cancels claim 6 has been entered. 
 		                    Foreign Priority  
         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a) - (d) . The certified copy has been filed in parent Application No. EPO 16196486.1 filed on 10/29/2016. 
			         IDS 
The references cited in the information disclosure statement (IDS) filed 7/2/2019 and the IDS filed 4/26/2019 have been considered by Examiner.    

Election/Restriction
Applicants’ election filed 10/22/2020 of Group I, claims 1-5, 7-19 and 25 with traverse  and election of species without traverse are acknowledged. The elected species are: E.coli (claim 3), phosphofructokinase (claim 4), wbgL from E.coli O126  strain as α-1,2-fucosyltransferase (claim 7), and Bacteroides fragilis (claim 8). The traversal is on the ground that the Office has not shown search burden such as a different field of search; in particular, the Office has not explain that search for the method of Group I  would not result in identifying relevant prior art for the prokaryotic cell of Group II.
The applicants’ argument has been considered but the argument is not persuasive. This is because this application is a 371 of PCT/EP20177192 filed 10/24/2017; which is a national stage entry of a PCT application under 35 USC 371, wherein restriction requirement is made under unity of invention analysis. Search burden is not a part of the analysis for restriction requirement for the 371 application. Instead, the reasons for the inventions lacking the same or corresponding technical features among Groups I and II (i.e., lack unity of invention) have been set forth at page 5 of the restriction requirement.  Thus, the requirement is still deemed proper and is therefore made FINAL.
Yet, for examination purpose, the species election for claim 8 is withdrawn herein in light of the purpose to advance prosecution of this application  wherein the species are the microorganism species from which the alpha-1,3,-flucosyltransferase is derived. 
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. In addition, claim 14 which is drawn to non-elected species “fructose-1,6-bisphosphate 
Examiner remark: the amended claims 23-24 which previously depend from claim 19 (Group I) now as written depend from claim 20 (group II).

Objection to specification 
The disclosure is objected to because of the following informalities: 
	At page 23, [0098], ‘SEQ-ID Nos. 1 to7" should be changed to “SEQ ID NOs: 1-7”.

Objection to claims 
           In claim 1, line 5, “…activity in an unmodified host cell” is advised to be changed to “…activity in an unmodified prokaryotic host cell” for the consistency since claim 1 sets forth “…prokaryotic host cell at line 2. 


		Duplicate Claims, Warning
Applicant is advised that should claim 2 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 706.03(k) and MPEP 7.05.05.

              Claim Rejections - 35 USC § 112(b)  
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
             Claims 1-5, 7-19 and 25  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
             Claim 1 has been amended to recite “…host cell which has been genetically modified to have (i) reduced abolished activity …; (ii) overexpression of …; (iii) expression of …”; the recitation is unclear whether or not  the host cell possesses: (1) one of the characteristics (i) , (ii) and (iii); (2) a combination of any two of the characteristics (i) , (ii) and (iii); or, (3) all of the characteristics (i), (ii) and (iii), due to missing a term which links character (ii) and character (iii). Claims 2-5, 7-19 and 25 which depend form claim 1 are also rejected. 
and (iii)  for the obviousness rejection (see below) in this Office action in order to expedite the prosecution of this application.
Claim 3 recites Markush group “…the host cell is selected from the group consisting of bacterial host cells, optionally Escherichia coli strain, a lactobacillus species or a Corynebacterium glutamicum strain”. The term “optionally” renders the breadth of this Markush group unclear..   The term “optionally” leads to confusion about whether or not (i) only Escherichia coli strain is an optional choice, or  all of Escherichia coli strain, a lactobacillus species or a Corynebacterium glutamicum strain are optional, which renders  the metes and bounds of the recited “host cell” in the claimed method unclear.
Similarly, see also claim 13 which recites “….optionally yberc0001-9420 or SetA”, and claim 16 which recites “…optionally in a concentration of 30, 40, 50…optionally in a concentration >300 mM”.  For the same reason for the rejection of claim 3 discussed above, claims 13 and 16 are rejected.  
Claim 4 sets forth Markush group, i.e., “the fructose-6-phosphate converting enzyme is selected from the group consisting of phosphofructokinase…and/or by increasing the activity of a fructose-1,6-bisphosphate phosphatase”. The phrase “and/or by increasing the activity of a fructose-1,6-bisphosphate phosphatase” is not considered as a member of Markush group. 
The “fructose-1,6-bisphosphate phosphatase” (fbpase) is not related to any of enzymes (Markush group members) set forth in claim 4. It is unclear what is relationship between “fbpase” and “fructose-6-phosphate converting enzyme” and what is claim 4 intended to limit with regard to increasing the activity of said fbpase which render claim 4 indefinite. 
Claim 11 is unclear  for “…the genes…”  regarding whether or not said “the genes” refer to “at least one gene” set forth in character (ii), or, refer to plurality of the genes set forth in characters (ii) and (iii).
Claim 12  recites “…at least one of the modified genes expressed in a constitutive manner ” -; said “a constitutive manner” is contradictory to the “reduced or abolished activity of a frucose-6-phosphate-converting  enzyme (character (i), claim 1) wherein said enzyme is considered to be encoded by a modified gene thereof. Since the “abolished activity” cannot be resulted from the constitutive expression of the “modified genes”, there is a disconnection between the claim 12 recitation “…in a constitutive manner” and character (i). Thus, it is unclear which genes in the characters (i), (ii) and (iii) of claim 1  (from which claim 12 depends) refer to the “modified genes” recited in claim 12 which renders claim 12 indefinite. For the same reason, claims 19 which also recites “….modified genes…” is rejected. 
	 Claim 13 recites “..wherein the gene encoding protein which …, optionally yberc0001_9420 or SetA”. Since the “SetA” is a protein encoded by a gene encoding the sugar efflux transporter (as evidenced by p.33, lines 7-8, instant specification), and since the protein cannot be a polynucleotide, i.e., the “gene” of claim 13 which renders the claim indefinite. 
	
	Claim 17 recites “…preferably 10 mM or 30 mM…”. MEPE states that “[D]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph should be made (see MPEP 2173.05(d)). In this case, the term “preferably” leads to confusion about which concentration 10 mM  or 30 mM applicant intended to disclose, which renders the scope of the claim 17 unclear.  

  Claim Rejections - 35 USC § 103
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim interpretation:
Claim 1 as written is drawn to a method of producing fucosylated oligosaccharide using a genetically modified prokaryotic host cell has the character(s): (i) “reduced abolished activity …”; (ii) “overexpression of …”; (iii) “expression of …”. In light of missing a term which links character (ii) and character (iii), the claim is unclear as to whether or not  (i), (ii) or/and (iii) are intended to be included. Despite this,  for examination purpose, the host cell of claim 1 has been taken to have the characters (i)-(iii)  in order to expedite prosecution in this case.

Claims 1-5, 7-8, 10-12, 15-19 and 25 are rejected under 35 U.S.C. 103(a) as being patentable over US20130122553 (‘553) in view of US 20160186223 (‘223) and US20090082307 (‘307).
‘553 teaches a method of producing “2-fucosyllactose”  which is a fucosylated oligosaccharide (claim 1) using a metabolically engineered organism ([0011]; [0085], lines 1-4; Fig.10, [0021]; Example 15,  ‘553), wherein the organism is a bacterial strain preferably E.coli (claims 1, 3) (see abstract and [0061], ‘553) and the “2-fucosyllactose” is also called “α-1,2-fucosyllactose” (claims 1, 2, 25) (see [0093], line 7, ‘553). This teaches instant step “providing a prokaryotic host cell which has been  genetically modified…”set forth in claim 1.

‘553 teaches that in the engineered organism, the genes is rendered non-functional (which is equivalent to “reduced or abolished activity…” set forth at line 4 of claim 1, wherein said genes include the genes encoding phosphofructokinase A or B (encoded by genes pfkA, pfkB) which is frucose-6-phosphate converting enzyme (claim 1, 4) ([0078], lines 1-2 and 7-9; and Figure 10, ‘553), as applied to item (i), claim 1. 
It is noted that the “step b”’ mentioned at line 1 of paragraph [0078] of ‘553 refers to a step of the organism being further genetically modified so that at least one gene other than the genes which have been recombinantly introduced into said organism is rendered non-functional (see [0039], ‘553).

mannose-1-phosphate guanosyltransferase (claims 1, 5) are overexpressed to increase the flux toward GDP-fucose (see [0174], [0175], lines 1-3 and 6-9,, ‘553), as applied to item (ii), claim 1.

 ‘553 discloses the metabolically engineered organism expresses a “2-fucosyltrasferase” for production of 2-fucosyllactose ([0011] and [0093] ‘553) wherein the 2-fucosyltrasferase is originated from Dictyostellium discoideum, i.e., the expression refers to expression of the exogenous gene encoding wherein the 2-fucosyltrasferase, and wherein the expression of said “2-fucosyltrasferase” is carried out by using nucleic acid (gene) encoding said “2-fucosyltrasferase” (see [0094], ‘553), as applied to  item (iii), claim 1, and also applied to claim 11.
It is noted that the above-mentioned “2-fucosyltrasferase” is an alternative name of “α-1,2-fucosyltransferase” because the “2-fucosyltrasferase” originated from Dictyostellium discoideum is called “α-1,2-fucosyltransferase” (see [0118], lines 1-2, ‘553).

In  addition, ‘553 discloses cultivating the genetically engineered microorganism (see [0090]) which is exchangeable with the engineered organism (see abstract, lines 1-2), which teaches instant “cultivating said genetically modified host cell…” (line 10, claim 1). 
The above teachings of ‘553 are applied to claim 1 and claims 2-5, 11 and 25.

Although ‘533 does not expressly teach instant step of cultivating  the genetically modified host cell in a culture medium that comprises carbon source such as glycerol, lactate or citrate and obtaining the fucosyllactose  from the medium (claim 1) nor step of “adding lactose to the culture medium (claim 1).
The fucosylated sugar prior art (‘223) teaches a method of producing desired oligosaccharides, e.g., “2-fucosyllactose” and/or “3-fucosyllactose” (claim 25) by cultivating a host microorganism in the medium containing 2% glycerol as carbon source (see [0091], lines 22-23; [0067]; and [0088], ‘223) wherein the production of 2-fucosyllactose taught by ‘223 is the common subject of ‘553, and wherein the glycerol  is used as carbon source (see [0091], lines 21-223; and [0095], last line, ‘223), as applied to instant step of “cultivating…carbon and/or energy source selected form the group consisting of glycerol…”in  claim 1.   
Also, ‘223 has taught that oligosaccharide which is produced in a microorganism cell is preferably transported into the medium so as to effortlessly separate the oligosaccharide from the culture medium wherein oligosaccharide is 2-fucosyllactise and  3-fucosyllactise ([0065] and [0067], ‘223), as applied to the limitation “fucosylated oligosaccharide is obtaining from the medium” in claim 1.
With regard to the instant step “adding lactose to the culture medium” (claim 1),  ‘223 has taught that it is often advantageous for attaining maximum volumetric yields to add excess amounts of lactose to the fermentation, (see [0103], ‘223), as applied to instant step “adding lactose to the cultivation medium” of claim 1. 
Similar to ‘553 disclosure, ‘223 is also directed to production of 2-fucosyllactose and 3-fucosyllactose which are the most prominent as they together contribute up to 1/3 of the human milk oligosaccharide (HMO) ([0007], lines 1-3, and [0005], line 5, ‘223), suggesting the usefulness of the production of 2-fucosyllactose and 3-2-fucosyllactose.   
It would have been prima facie obvious for one of ordinary skill in the art to add “lactose” into the culture medium. This is because it has been known in the art (‘553) that the “α-1,2-fucosyltransferase” catalyzes linkage of “lactose” to “GDP-fucose” to form the product “α-1,2-fucosyllactose” (see [0175], lines 18-20, Example 15, ‘553) so as to allow the engineered microorganism (‘553) to produce the desired saccharide such as 1,2-fucosyllactose (see [0048], lines 6-9, ‘553). One of ordinary skill in the art therefore would have readily known that the “add excess amounts of lactose” to the culture (fermentation) medium would be beneficiary for formation of the desired product “1,2-fucosyllactose” with the maximum volumetric yields as taught by ‘223 (see [0103], last 3 lines; and ref claim 20 of ‘223) in the host E.coli ([0091], lines 2-3, ‘223) which also is the common subject matter of ‘553. 
Having been motivated by the combined teachings of ‘553 and ‘223, one of ordinary skill in the art would have readily cultivated the engineered microorganism (‘553) in the culture medium which has been modified to have glycerol as carbon source additionally to be added with the excess amount of lactose (taught by ‘223), in order to achieve the  maximum yields of the desired fucosylated oligosaccharides, e.g., 2-fucosyllactose and 3-fucosyllactose, which have been known to be useful as one of main gradients of human milk oligosaccharide [HMO] (see above discussion, and also see [0103], lines 1-4, ‘223), wherein HMO has superior health benefits and is of significant interest  as nutraceuticals (see [0005], ‘223), with reasonable expectation of success. Therefore, the combination of references’ teachings render the claim 1 and dependent claims 2-5, 11 and 25 prima facie obvious. 

         Further, the dependent claims 7-8, 10, 12 and 15-19 are also included in the rejection because they have been taught or suggested by the prior art references ‘553 and/or ‘223 (see below). 
	
The “α-1,2-fucosyltransferase” (claim 7) and “α-1,3-fucosyltransferase”  (claim 8) are derived from Helicobacter pylori (see [0085], ‘553). 
The overexpression of genes encoding the phosphomannomutase and mannose-1-phosphate guanylyltransferase is under control by constitutive promoter ([0175], lines 7-8, 13-14, ‘553) which necessarily results in the overexpression in a constitutive manner (claim 12).
Examiner remark: the “modified genes” (claim 12) may not be referred to the genes encoding the enzymes having reduced/abolished activity recited in character (i) of claim 1 from wbgL gene” (‘223) encoding the α-1,2-fuosyltranferase is a modified gene, as applied to claim 12. 
The 2-fucosyllactose cultivation (feed-batch fermentation) comprises  the recombinant E.coli host having additional copy of E.coli LacY that is exogenous or endogenous gene encoding lactose permease (claims 10, 15) (see [0091], lines 1-6, ‘223). Here, the production of the desired fucosylated oligosaccharide “2-fucosyllactose” is the common subject matter of ‘553.  It is prima facie obvious that additional copy of gene “ E.coli LacY” encoding the lactose permease would necessarily increase expression (an obvious variation of “overexpression” set forth in claim 10) of said gene. 
The lactose has been formulated in the culture medium (broth of fermentation) with lactose concentration of 40 mM (claim 16) (see [0096], lines 1-2, 9 and 15-16, ‘223) wherein the formulated lactose is an obvious variation of instant limitation “lactose is added from the beginning of the cultivating…” in claim 16. Thus, claim 16 is rejected.
It is reasonably expected that lactose concentration in the culture medium (having 40 mM lactose, see above discussion) is retained at the concentration range at least 5 mM or  at least 10 mM (claim 17) during production phase of the cultivation; this is because the 2-fucosyllactose producing E.coli strain has already been engineered to be deficient in lactose degradation ([0095], lines 5-7, ‘223) which would help to maintain a dynamic level of lactose during production of the fusosyllactose render the lactose level 
        In addition, ‘223 teaches that it is often advantageous for attaining maximum volumetric yields (for producing fucosylated oligosaccharide)  to add excess amounts of lactose to the fermentation medium since lactose is supplied as a precursor for 2’-fucisyllactose production ([0130], lines 7-10, ‘223). Accordingly, the closely related  art (‘307) teaches that   lactose is added continuously ([0080], line 1, ‘307) and cultivation is performed in the presence of concentration of 5 g/L lactose which is added into the culture  ([0089]; and [0125], lines7-8, ‘307) that is equal to 14 mM (considering MW of lactose is 342.3) wherein the cultivation is for producing 2’-fucosyllactose or 3’-fucosyllactose wherein lactose acts as a precursor for said production ([0066], lines 1-5, ‘307) which is the common subject matter  of ‘553 and ‘223. Thus, it is obvious to maintain the lactose concentration I a range of at least 5 mM during the fucosyllactos production in the host cell (‘553); and therefor, claim 17 is rejected.  The  cultivation is performed for 90 hours which reads on instant “at least 80 hour” (claim 18) in order for producing 2-fucosyllactos (see [0091], last 4 lines, ‘223). 
For continuous synthesis of the 2-fucosyllactose production, the prior art teaches that the gene wbgL (encoding the α-1,2-fuosyltranferase set forth in claim 7), gene E.coli LacY (encoding lactose permease) and/or gene manB (encoding phosphomannomutase) are  integrated into E.coli  host  (claim 19) (see [0095], lines 7-9, ‘223). These genes are under the control of a strong constitutive promoter ([0095], lines 9-10, ‘223) which is applied to the limitation “at least one of the modified genes in a constitutive manner” recited in claim 12. It is noted that the “modified genes” (claim 12) may not be referred to the genes encoding the enzymes having reduced/abolished activity recited in character (i) of claim 1 from which claim 12 depend. Since the instant disclosure does not define the “modified gene” nor provide structure thereof, the “modified gene’ is given broadest reasonable interpretation as encompassing codon optimized gene  such as  the codon optimized α-1,2-fuosyltranferase (see [0118], ‘553). Thus, the above-mentioned “wbgL gene” (‘223) encoding the α-1,2-fuosyltranferase is a modified gene, as applied to claim 12. 
It is noted that with regard to the above-discussed gene wbgL”, the evidence that the wbgL gene is derived from E.coli O126 is provided by [0036], instant specification, since claim 7 sets forth “…wbgL from E.coli O126” (elected species). 
  Therefore, the combination of teachings or ‘553 and ‘223 render instant claims 1-5, 7-8, 10-12, 15-19 and 25 prima facie obvious.

[2] Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being patentable over US20130122553 (‘553) and US 20160186223 (‘223) as applied to claim 1 from which claims 9 and 13 depend, and further in view of US20170175154 (‘154).
 The teaching of claim 1 by ‘553 and ‘223 has been set forth above. 
 Given that ‘553 or/and ‘223 does not expressly teach that the engineered microorganism (‘553) further expresses the gene encoding a transporter protein capable of exporting a fucosylated oligosaccharide into the culture medium (claims 9, 13).
However, ‘223 has taught that oligosaccharide which is produced in a microorganism cell is preferably transported into the medium and thus making  it effortlessly possible to separate the oligosaccharide from the culture medium thereby recovering the oligosaccharide from the supernatant ([0065], ‘223), wherein the desired oligosaccharide is 2-fucosyllactise and  3-fucosyllactise ([0067], lines 1-3, ‘223), as applied to claims 9 and 13. 
 Accordingly, it has been known in the sugar transporter art (‘154) that the oligosaccharide product accumulated both in the intra- and the extracellular matrix of the host microorganism; is preferably transported out of the cell to the supernatant which process is facilitated by a sugar efflux transporters  wherein said transporter can be exogenously or endogenously expressed (see [0063], ‘154). Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to engineer the microorganism such as E. coli host cell (‘553) to further express the sugar efflux transporter (claim 13) for exporting the produced fucosylated oligosaccharides, e.g., 2-fucosyllactose (‘533, 223) to avoid their accumulation inside host cell and meanwhile allow the 2-fucosyllactose to transported into 
  
                                                  Conclusion
	  No claims are allowed.
			 During examination, the references US20150240277 and US 20170175154 were also reviewed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
February 3, 2021

	
/SCARLETT Y GOON/QAS, Art Unit 1600